DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on December 08, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,482,028 and U.S. Patent No. 10,846,232 have been reviewed and is accepted. The terminal disclaimer has been recorded.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
All current claims 21-40 are in condition for allowance.
The following is an examiner’s statement of reasons for allowance: 
With regard to amended independent claim 21 the prior arts of record teach:
Chuang et al. (US-2005/0195200-A1), teaches an apparatus comprising: one or more processors including a graphics processor (Fig. 1 and ¶0058); and one or more caches associated with the graphics processor (Fig. 7 and ¶0046); wherein the one or more processors are to: define cache coloring bits to color contents of each cache of the one or more caches, the cache coloring bits for a cache to provide a signal whether a cache is available for use (Fig. 7 and ¶0046, ¶0049); and facilitate replacement or re-allocation of locations of old cache coloring bits (¶0030). 
Chopra et al., (US-6,412,043-B1), teaches determining that data in a first cache of the one or more caches is not valid; and in response to the determination (col 15, lines 12-15; col 23, lines 4-15).

When considering Claim 21 as a whole, however, the combination of prior art does not teach the limitation of “determining that data in a first cache of the one or more caches is not valid;” “in response to the determination, incrementing one or more cache coloring bits of the first cache, wherein older cache coloring bits provide a signal that there is invalid data or a miss in the first cache;”
Therefore, in the context of claim 21 as a whole, the prior arts do not teach the claimed subject matter. Thus, the subject matter of claim 21 is allowable.
Furthermore, when considering the amended claims 30 and 37 respectively as a whole, the independent claims are allowable on substantially same rationale. The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619